439 So. 2d 1383 (1983)
Earl ENMUND, Appellant,
v.
STATE of Florida, Appellee.
No. 48525.
Supreme Court of Florida.
October 20, 1983.
Jerry Hill, Public Defender and W.C. McLain, Asst. Public Defender, Chief, Appellate Division, Tenth Judicial Circuit, Bartow, and James S. Liebman, New York City, for appellant.
Jim Smith, Atty. Gen., George R. Georgieff, Director, Criminal Division and Lawrence A. Kaden, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
This case is before us on remand from the United States Supreme Court following its decision on certiorari review of our earlier judgment in this case, reported as Enmund v. State, 399 So. 2d 1362 (Fla. 1981). The Supreme Court reversed our judgment insofar as it affirmed appellant's sentences of death for two convictions of felony murder. Enmund v. Florida, 458 U.S. 782, 102 S. Ct. 3368, 73 L. Ed. 2d 1140 (1982). In accordance with the Supreme Court's decision, therefore, we vacate appellant's sentences of death. This case is remanded to the circuit court with directions to impose, for each of the two first-degree murder convictions, a sentence of life imprisonment without eligibility for parole for twenty-five years. §§ 782.04(1), 775.082(1), & 921.141, Fla. Stat. (1975). The sentencing court shall have the discretion to decide whether the two sentences of life imprisonment are to be served concurrently or consecutively.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.